DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/2/2022 has been entered.
                                        Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered as to the point that Feldstein et al. (US 6,306,466) does not teach that the solution has an average particle thickness of 10 layers or less and where a concentration of the stabilizing components is between 0.1 and 1,000 ppm but are moot based on the new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6, 9, 13-16, 18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. (U.S. Patent 6,306,466, hereafter Feldstein ‘466) in view of Myllymaki et al. (U.S. Patent Application Publication 2017/0009350, hereafter Myllymaki ‘350).
Claim 1: Feldstein ‘466 teaches a metalizing bath for electroless plating (abstract) comprising: 
metal ions, a reducing agent, and a stabilizer in a solution (abstract, claim 1), and insoluble particles suspended in the solution (abstract, claim 1) where the particles can be graphite (col 3 ln 66-col 4 ln 17) which is a carbon-based material, and where the stabilizer can comprise a mixture of cationic surfactants and anionic surfactants (col 4 ln 28-52, claim 43).

With respect to claim 1, Feldstein ‘466 does not explicitly teach that the carbon-based particles have an average particle thickness of 10 layers or less, or that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
Myllymaki ‘350 teaches an electroless metal plating solution (abstract, [0039]) comprising metal ions (abstract, [0039]), a reducing agent ([0039]), stabilizers ([0078]), and particles ([0079]).  Myllymaki ‘350 teaches that graphite and graphene are functional equivalents for the purposes of being the particle ([0079]). Both Myllymaki ‘350 and Feldstein ‘466 teach electroless metal plating solution (‘466, abstract; ‘350, abstract, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene particles taught by Myllymaki ‘350 for the graphite particles used in the electroless plating bath taught by Feldstein ‘466 because graphite and graphene are functional equivalents for the purposes of being the particle in an electroless metal plating bath, as taught by Myllymaki ‘350.
Graphene is a single layer structure. Therefore, the graphene particles in the bath taught by the modified teachings of Feldstein ‘466 have a particle thickness of only one layer.

With respect to claim 1, the modified teachings of Feldstein ‘466 do not explicitly teach that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
However, the claimed bath differs from the bath taught by the modified teachings of Feldstein ‘466 only in the concentration of the stabilizing components, and it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 2: Feldstein ‘466 teaches that the reducing agent can be sodium hypophosite (claim 5), which is a chemical reducing agent.
Claim 3: Feldstein ‘466 teaches that the metal ion can be derived from a metal salt dissolved in the solution (abstract, claim 1).
Claim 4: Feldstein ‘466 teaches that the metal ion can be derived from a metal salt dissolved in the solution (abstract, claim 1), where the metal can be nickel (col 4 ln 18-27).
Claim 6: The modified teachings of Feldstein ‘466 teaches that the particles can be graphene, as discussed above, where graphene is a single layer. 

Claim 9: With respect to claim 9, the modified teachings of Feldstein ‘466 do not explicitly teach that the ratio of cationic to anionic surfactants is in a range of 1:99 mol% and 99:1 mol%.
However, the claimed bath differs from the bath taught by the modified teachings of Feldstein ‘466 only in the relative concentrations of anionic surfactant and cationic surfactant, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claim 13: Feldstein ‘466 teaches an electroless plating method (abstract) comprising: 
providing a metalizing bath comprising metal ions, a reducing agent, and a stabilizer in a solution (abstract, claim 1), and insoluble particles suspended in the solution (abstract, claim 1), where the particles can be graphite (col 3 ln 66-col 4 ln 17) which is a carbon-based material, and where the stabilizer can comprise cationic surfactants and anionic surfactants (col 4 ln 28-52); and
submerging a surface in the bath to cause the surface to be plated (abstract, claim 1).

With respect to claim 13, Feldstein ‘466 does not explicitly teach that the carbon-based particles have an average particle thickness of 10 layers or less, or that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
Myllymaki ‘350 teaches an electroless metal plating method (abstract, [0039]) comprising using an electroless metal plating solution comprising metal ions (abstract, [0039]), a reducing agent ([0039]), stabilizers ([0078]), and particles ([0079]).  Myllymaki ‘350 teaches that graphite and graphene are functional equivalents for the purposes of being the particle ([0079]). Both Myllymaki ‘350 and Feldstein ‘466 teach electroless metal plating methods (‘466, abstract; ‘350, abstract, [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the graphene particles taught by Myllymaki ‘350 for the graphite particles used in the electroless plating bath used in electroless plating method taught by Feldstein ‘466 because graphite and graphene are functional equivalents for the purposes of being the particle in an electroless metal plating bath, as taught by Myllymaki ‘350.
Graphene is a single layer structure. Therefore, the graphene particles in the bath taught by the modified teachings of Feldstein ‘466 have a particle thickness of only one layer.

With respect to claim 13, the modified teachings of Feldstein ‘466 do not explicitly teach that a concentration of the stabilizing components is between 0.1 and 1,000 ppm.
However, the claimed method differs from the method taught by the modified teachings of Feldstein ‘466 only in the concentration of the stabilizing components, and it has been held that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.
Claim 14: Feldstein ‘466 teaches that the reducing agent can be sodium hypophosite (claim 5), which is a chemical reducing agent.
Claim 15: Feldstein ‘466 teaches that the metal ion can be derived from dissolving a metal salt in the solution (abstract, claim 1).
Claim 16: Feldstein ‘466 teaches that the metal ion can be derived from dissolving a metal salt in the solution (abstract, claim 1), where the metal can be nickel (col 4 ln 18-27).
Claim 18: The modified teachings of Feldstein ‘466 teaches that the particles can be graphene, as discussed above, where graphene is a single layer. 
Claim 20: Feldstein ‘466 teaches that the stabilizer can further comprise dispersants (col 4 ln 28-52).

Claim 21: With respect to claim 21, the modified teachings of Feldstein ‘466 do not explicitly teach that the ratio of cationic to anionic surfactants is in a range of between 1:99 mol% and 99:1 mol%.
However, the claimed method differs from the method taught by the modified teachings of Feldstein ‘466 only in the relative concentrations of anionic surfactant and cationic surfactant, and it has been held that, generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said concentration is critical. See MPEP 2144.05.II.A.

Claims 11-12 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feldstein et al. ‘466 in view of Myllymaki et al. ‘350 as applied to claims 1 and 13 above, and further in view of Brunner et al. (U.S. Patent Application Publication 2015/0110965, hereafter ‘965).
Claims 11-12: The modified teachings of Feldstein ‘466 teach the limitations of claim 1, as discussed above. 
With respect to claim 11, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.01% and 10%. With respect to claim 12, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. 
Brunner ‘965 teaches an electroless plating bath ([0001]) comprising metal ions ([0010]), a reducing agent ([0012]), a stabilizer ([0013]), and insoluble particles ([0054]). Brunner ‘965 teaches that the particles can be present in a loading amount of 0.01 to 0.5 wt% ([0057]). Both Brunner ‘965 and Feldstein ‘466 teach electroless plating baths (‘466, abstract; ‘965, [0001]) comprising metal ions (‘466, abstract; ‘965, [0010]), a reducing agent (‘466, abstract; ‘965, [0012]), a stabilizer (‘466, abstract; ‘965, [0013]), and insoluble particles (‘466, abstract; ‘965, [0054]).
The modified teachings of Feldstein ‘466 are silent with regards to the loading amount of the particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle loading amount of 0.01 to 0.5 wt% taught by Brunner ‘965 as the loading of the particles in the bath taught by the modified teachings of Feldstein ‘466 because it is a suitable loading amount for insoluble particles in an electroless plating bath, as taught by Brunner ‘965. Further, it would have been a simple substitution of known material that would have yielded predictable results.

With respect to claim 12, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. However, the claimed loading is obvious over the particle loading of 0.01 to 0.5 wt% taught by the modified teachings of Feldstein ‘466 because they overlap.

Claims 23-24: The modified teachings of Feldstein ‘466 teach the limitations of claim 13, as discussed above. 
With respect to claim 23, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.01% and 10%. With respect to claim 24, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. 
Brunner ‘965 teaches an electroless plating method ([0001]) comprising metal ions ([0010]), a reducing agent ([0012]), a stabilizer ([0013]), and insoluble particles ([0054]). Brunner ‘965 teaches that the particles can be present in a loading amount of 0.01 to 0.5 wt% ([0057]). Both Brunner ‘965 and Feldstein ‘466 teach electroless plating methods (‘466, abstract; ‘965, [0001]) comprising metal ions (‘466, abstract; ‘965, [0010]), a reducing agent (‘466, abstract; ‘965, [0012]), a stabilizer (‘466, abstract; ‘965, [0013]), and insoluble particles (‘466, abstract; ‘965, [0054]).
The modified teachings of Feldstein ‘466 is silent with regards to the loading amount of the particles.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the particle loading amount of 0.01 to 0.5 wt% taught by Brunner ‘965 as the loading of the particles used in the method taught by the modified teachings of Feldstein ‘466 because it is a suitable loading amount for insoluble particles in an electroless plating bath, as taught by Brunner ‘965. Further, it would have been a simple substitution that would have yielded predictable results.

With respect to claim 24, the modified teachings of Feldstein ‘466 do not explicitly teach that the particles have a loading factor of between 0.1% and 1%. However, the claimed loading is obvious over the particle loading of 0.01 to 0.5 wt% taught by the modified teachings of Feldstein ‘466 because they overlap.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/           Primary Examiner, Art Unit 1713